Citation Nr: 0713262	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for hives.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to an initial disability rating in excess of 
10 percent for gunshot wound, intrinsic muscles, right foot. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for frostbite of the right foot.

6.  Entitlement to an initial disability rating in excess of 
10 percent for frostbite of the left foot.

7.  Entitlement to an increased disability rating for 
residuals of laceration and fracture through the proximal 
interphalangeal joint, of the left index finger, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to November 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The case was later 
transferred to the jurisdiction of the RO in New York, New 
York.   

In the September 2003 rating decision, the RO also denied a 
claim for service connection for a right leg disorder.  
During the course of this appeal, in a July 2005 rating 
decision, the RO granted service connection for right hip 
osteoarthritis (previously claimed as a right leg disorder).  
That claim is therefore no longer before the Board on appeal.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006).

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a left leg disorder.

2.  Hives are not of service origin.

3.  The veteran's service-connected gunshot wound, intrinsic 
muscles, right foot, is not productive of moderately severe 
disability

4.  The veteran's service-connected frostbite of the right 
foot, is productive of pain, numbness, and cold sensitivity, 
but not tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

5.  The veteran's service-connected frostbite of the left 
foot, is productive of pain, numbness, and cold sensitivity, 
but not tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

6.  The veteran's service-connected residuals of laceration 
and fracture through the proximal interphalangeal joint, of 
the left index finger, is manifested by post-traumatic 
flexion contracture of the left 2nd proximal interphalangeal 
joint, and osteoarthritis of the left 3rd distal 
interphalangeal joint; without interference with the function 
of other fingers.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a left leg disorder, are not met. 38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303 (2006).

2.  The criteria for establishing entitlement to service 
connection for hives, are not met. 38 U.S.C.A. §§ 1111, 1112, 
1113, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for gunshot wound, intrinsic muscles, right 
foot, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5310 (2006).

4.  The criteria for an initial disability rating in excess 
of 10 percent for frostbite of the right foot, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7122 (2006).

5.  The criteria for an initial disability rating in excess 
of 10 percent for frostbite of the left foot, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7122 (2006).

6.  The criteria for an initial rating in excess of 10 
percent for residuals of laceration and fracture through the 
proximal interphalangeal joint, of the left index finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5216-5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in July 
2003, November 2004, April 2005, and June 2005.  In those 
letters the RO informed the veteran of the types of evidence 
needed in order to substantiate his claims on appeal.  The RO 
has informed the veteran of the types of evidence needed to 
substantiate his claims for service connection and higher 
disability ratings.  VA has also in effect informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denials of the claims decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records and statements made in 
support of the veteran's claim.  


In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Service Connection

The veteran claims entitlement to service connection for left 
leg injury residuals.  Service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a) (2006).   

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).



A.  Left Leg Disorder 

The veteran is claiming entitlement to a left leg disorder, 
claimed as secondary to service-connected disabilities 
including his service-connected frostbite disabilities and 
gunshot wound, intrinsic muscles, right foot.  

In this case, none of the service medical records contained 
in the claims file show that the veteran had an injury or 
disease or disorder otherwise involving his left leg.  
Furthermore, the veteran has submitted no post-service 
medical records showing a diagnosis of a left leg disorder.  

Service connection is in effect for frostbite of the left 
foot.  To the extent that the left foot is part of the left 
leg, this disorder is not part of the present claim on appeal 
for service connection for a left leg disorder.  None of the 
reports of the several VA examinations conducted in November 
1953, August 1956, July 2003, or June 2005 show a diagnosis 
of a left leg disorder.  To the extent that the left hip is 
an integral part of the left leg, the report of an August 
2003 VA X-ray report showed no evidence of bone or joint 
abnormality involving the left hip.  

Further, in a June 2006 statement, Gerard M. Turino, M.D., 
indicated that there was no left hip disability.  He noted 
increasingly severe pain in the veteran's right hip.  He also 
noted that X-ray examination of the hips indicated marked 
osteoarthritic changes in the right hip, but that however, 
the left hip was well maintained in structure with minimal 
osteoarthritis.  Notwithstanding this mention of "minimal 
osteoarthritis, Dr. Turino further indicated there was no 
left hip disorder in concluding that the left hip structure 
is well maintained, with the left hip free of pain.

In summary, review of the claims file shows no competent 
medical evidence of any current left leg disability.  In sum, 
there is no competent evidence of any inservice injury, 
disease or disorder otherwise involving the left leg, and no 
competent evidence of any current left leg disability.  
Therefore, based on the foregoing, service connection for a 
left leg disability is denied.
 
The preponderance of the evidence is against the claim for 
service connection for a left leg disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran believes that he has the claimed disorder 
and that it is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

B.  Hives

The veteran is claiming entitlement to a disorder of hives, 
which he claims is related to service.  Service medical 
records show no evidence of any condition referable to hives 
or to any skin condition diagnosed many years later.  The 
report of the veteran's discharge examination in November 
1951 shows that on examination the evaluation of the skin was 
normal.

During VA general examinations in November 1953 and August 
1956, the veteran made no complaints referable to the claimed 
hives disorder.  The first diagnosis of any skin condition 
referable to hives, is in August 2002 during VA treatment 
when there is an assessment of chronic urticarial.  
Subsequent VA treatment records show assessments of skin 
disorder variously diagnosed as chronic urticarial, eczema, 
hives, and allergic contact dermatitis.  In a September 2004 
treatment report, the veteran reported having a history of 
chronic urticarial since 1985.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for a skin disorder of 
hives.  In sum, there is no evidence of the claimed skin 
disorder in service or until over 50 years after service.

Just the extended time span alone, after service before the 
first post-service medical records show treatment, is 
probative evidence against a nexus with service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

Further, there is no other competent evidence such as a 
medical opinion to relate a current diagnosis of a hives 
disorder to service.  Although the veteran asserts such a 
relationship, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for hives; and as such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

For cases in which the veteran has appealed the initial 
rating assigned after service connection is established, such 
as here with the right and left foot disabilities, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

For cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here with the left index finger disability, the 
present level of disability is of primary concern.   Although 
a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  38 C.F.R. § 4.2 (2006); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
 
A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

A.  Gunshot Wound, Intrinsic Muscles, Right Foot

The veteran's service-connected gunshot wound, intrinsic 
muscles, right foot, is currently evaluated as 10 percent 
disabling under diagnostic criteria for rating muscle 
injuries.  See 38 C.F.R. § 4.73.

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a) (2006).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55(d).  For compensable muscle group injuries which are in 
the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2006).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment. 
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrisation.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

A 10 percent disability rating is in effect for the service-
connected gunshot wound, intrinsic muscles, right foot, under 
38 C.F.R. § 4.73, Diagnostic Code 5310.  This diagnostic code 
provides criteria for evaluating a disability in Muscle Group 
X.  The function of Muscle Group X is to affect the movements 
of forefoot and toes, and the propulsion thrust in walking.  
These include intrinsic muscles of the foot.

Intrinsic muscles of the foot include the plantar muscles: 
flexor digitorum brevis; abductor hallucis; abductor digiti 
minimi; quadratus plantea; lumbricales; flexor hallucis 
brevis; adductor hallucis; flexor digiti minimi brevis; and 
the dorsal and plantar interossei.  Other important plantar 
structures include the plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and long flexors of great and little toes. 

Intrinsic muscles of the foot also include the dorsal 
muscles: extensor halluces brevis; and extensor ditorum 
brevis.  Other important dorsal structures include cruciate, 
crural, deltoid, and other ligaments; tendons of long 
extensors of the toes and peronei muscles.

Service medical records in December 1950 show that the 
veteran received a bullet wound injury in late November 1950 
and was initially treated at a field hospital where the wound 
was dressed and plaster applied.  The injury was described as 
a bullet wound to the right foot, which penetrated from 
dorsum to plantar surface.  The treatment providers also 
noted frostbite of the left big toe at that time.  

At the time of the mid-December 1950 treatment, the right 
foot had well-healed wounds on the dorsum and plantar surface 
of mid-foot over the second metatarsal.  Dorsi flexion of the 
second metatarsal was painful.  Also noted was a 1 cm 
diameter black necrotic area on the tip of the left big toe 
from frostbite, skin elsewhere was good.  At that time the 
impression was (1) healed penetration wound of foot and 
healing fracture of 2nd metatarsal; and (2) frostbite left 
great toe.

Two days later in December 1950, the veteran was admitted for 
treatment of a fracture, compound, comminuted of the right 
foot.  At that time, the wound was nearly healed, and located 
over the 1st cuboid, and X-rays showed comminuted fracture of 
the 1st cuboid.  When seen in January 1951, the treatment 
provider noted an apparently clean wound without infection.  

In March 1951, X-rays showed satisfactory progress and the 
cast was to be removed and progressive weight bearing was to 
begin.  During March and April 1951 the veteran showed 
increasing progress in rehabilitation/physical therapy, with 
improvement in gait and lessening of limp; and no swelling.  
In July 1951, examination showed a well-healed scar over the 
1st cuneiform and navicular and directly opposite side of the 
sole.  There was no pain with motion.

During a November 1953 VA examination of the right foot, 
there was a well-healed scar, which was small and faintly 
visible, and asymptomatic.  The point of entry was the dorsal 
aspect of the 1st tarso-metatarsal joint.  There was a second 
scar, which was well-healed, and tender to pressure.  The 
point of exit was the plantar side, opposite the first scar 
on the dorsum of the foot.  The right ankle and foot had a 
full range of motion. 

The report of a July 2003 VA examination for bones shows that 
the examiner noted on review of the claims file, evidence of 
a gunshot wound to the right foot in service with fracture of 
the tarsal bones.  The medical history included symptoms of 
intermittent pain, weakness and swelling of bilateral feet, 
right greater than left.  The veteran had not received 
treatment for the disability.  Regarding flare-ups the 
examiner referred to the July 2003 muscles examination report 
in which he noted that the muscles injured involved the right 
plantar foot, with associated bone structure  injuries of a 
right cuneiform fracture.  The veteran used a straight cane 
at times (rarely).  On examination there was mild tenderness 
at the right foot callus.  Gait was normal in ambulation 
without assistive device.  X-ray examination of the right 
foot revealed osteoarthritis of the first tarsal-metatarsal 
joint; an irregularity of the lateral aspect of the first 
cuneiform, consistent with old trauma, and no other 
abnormalities were found.  The report contains a diagnosis of 
residuals after old fractures, right foot.

The report of a July 2003 VA examination of muscles shows a 
reported history of right lower extremity deep vein 
thrombosis in 1991; and current complaints of lower 
extremities pain of a few years duration.  The examiner noted 
that the muscles injured involved the right plantar foot, 
with associated bone structure  injuries of a right cuneiform 
fracture.  The examiner indicated that vascular structure 
injuries were possible.  

On examination, the examiner found tiny post-shrapnel injury 
scar.  There was no tissue loss, and minimal adhesions.  
There was no tendon damage or muscle herniation.  There was a 
right cuneiform fracture, and no muscle herniation.  The 
muscle group could move joint independently through useful 
ranges.  On X-ray examination of the feet, regarding the 
right foot, examination revealed osteoarthritis of the first 
tarsal-metatarsal joint; an irregularity of the lateral 
aspect of the first cuneiform, consistent with old trauma, 
and no other abnormalities were found.  Regarding the left 
foot, examination revealed no radiographic evidence of bone 
or joint abnormality.  The report contains a diagnosis of (1) 
tiny residual post-gunshot wound scar, right plantar foot; 
and (2) old deep vein thrombosis, right lower extremity.

The report of a July 2003 VA examination of the feet shows 
that review of the claims file showed evidence of feet 
frostbite in service.  The examiner noted that the veteran 
did not use corrective shoes.  On examination, the feet 
showed bilateral pes planus.  Range of motion was within 
normal limits bilaterally.  Regarding the question of whether 
there was painful motion, the examiner noted findings of  
"within normal limits bilaterally."  The examiner noted 
that pain was intermittent, and that there was objective 
evidence of tenderness at the right foot callus under the 3rd 
metatarsal head.  Gait was with normal ambulation without 
assistive device.  There was callosity under the 3rd 
metatarsal head.  Skin examination revealed tiny post-
shrapnel injury scar, mid-plantar surface.  Posture was 
within normal limits bilaterally.  The veteran had mild 
hammertoes, for the 2nd through 5th toes bilaterally.  The 
report contains a diagnosis of (1) post-traumatic 
osteoarthritis of the right 1st tarso-metatarsal joint; and 
(2) bilateral pes planus with right foot metatarsalgia.
 
Other relevant medical evidence is contained in the section 
below pertaining to the veteran's frostbite claim.

The veteran is currently assigned a 10 percent disability 
rating under Diagnostic Code 5310, reflecting moderate 
disabling residuals of a gunshot wound to his right foot.  In 
order to warrant a higher evaluation of 20 percent for this 
disability, the evidence must demonstrate either a moderately 
severe degree of disability for the plantar muscles of Muscle 
Group X; or a severe degree of disability for the dorsal 
muscles of that muscle group.  

On review, the evidence does not show that even the lesser 
degree of moderately severe disability due to muscle injury 
is shown by the record in this case.  While the veteran 
clearly sustained a through-and-through wound by a small high 
velocity missile (gunshot wound) in late November 1950 with 
associated comminuted fracture, the contemporaneous medical 
records show only that it was dressed and plastered.  There 
was no subsequent infection or debridement of the wound.  The 
record does not demonstrate that there was a prolonged 
infection or resulting sloughing of soft parts.  No 
intramuscular scarring has been demonstrated clinically.

Moreover, the veteran did not undergo prolonged period of 
treatment of the wound with respect to muscle injury.  When 
seen a few weeks later, the right foot presented with two 
well-healed wounds, though he wore a cast for the fracture 
into March 1951 and was treated malunion of fracture of the 
cuneiform and navicular bones.  

The July 2003 VA examination of muscles showed there was only 
a tiny injury scar, with no tissue loss, and minimal 
adhesions.  There was no tendon damage or muscle herniation.  
Other VA examination in July 2003 showed that on examination 
there was only mild tenderness at the callus.  Gait was 
normal.  

The evidence does not show that the veteran is unemployable 
due to the muscle injury, or that the track of the missile 
was through important muscle groups, or that on palpation 
there was evidence of any loss of deep fascia or muscle 
substance.  Range of motion was within normal limits.

Symptomatology recently demonstrated is indicative of no more 
than moderate disability due to injury to Muscle Group X in 
the right foot.  As such, this disability is adequately 
reflected by the 10 percent rating currently in effect under 
the schedular criteria of Diagnostic Code 5310.
 
The injury causing the veteran's service-connected right foot 
disability involved a comminuted fracture of the 1st cuboid, 
and fracture of the 2nd metatarsal.  The associated current 
diagnosis is post-traumatic osteoarthritis of the right 1st 
tarso-metatarsal joint.  As such, the Board has also 
considered the disability under appropriate diagnostic 
criteria for rating the foot.  

The most appropriate diagnostic code for rating other foot 
injuries is Diagnostic Code 5284.  Under that code, a 10 
percent evaluation is assigned for moderate residuals of a 
foot injury.  A 20 percent evaluation may be assigned if 
moderately severe residuals of foot injury are demonstrated.  
38 C.F.R.§ 4.71a, Diagnostic Code 5284 (2006).  None of the 
medical evidence shows that the right veteran's service-
connected right foot gunshot wound disability is productive 
of more than moderate disability.  The veteran's gait was 
normal and range of motion was within normal limits.  
Although the veteran has been diagnosed with bilateral pes 
planus and hammertoes, these have not been identified as a 
residual of the right foot gunshot wound injury.

In view of the above, the Board concludes that a 
preponderance of the evidence is against entitlement to an 
initial rating above the 10 percent schedular level presently 
assigned for gunshot wound, intrinsic muscles, right foot.  

B.  Frostbite of the Right and Left Foot
 
As indicated above, the September 2003 rating decision 
granted service connection for frostbite of the right foot 
and frostbite of the left foot, and evaluated these 
disabilities as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7122, effective from June 19, 2003.

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent 
rating is warranted for cold injury residuals manifested by 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent is warranted where there is arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).  Id.  A 
30 percent is warranted where there is arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis).  Id.

Note (1) to Diagnostic Code 7122 instructs the rating 
evaluator to separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

The relevant medical evidence consists of several VA 
examination reports.  A July 2003 VA examination for cold 
injury protocol shows that the veteran had bilateral feet 
pain at the time of the injury.  The report indicated there 
were no reported amputations, paresthesias, skin cancer, 
changes in skin color, sleep disturbance, numbness, tingling 
or burning.  There was cold sensitization, bilateral feet 
pain, intermittent swelling of the right ankle, and cold 
feeling of feet in winter.  

On examination, there was no edema of extremities and pedal 
pulses were palpable.  Examination of the skin revealed that 
skin was of normal color, without edema, of normal 
temperature and texture, without ulceration.  There was 
sparse shin hair.  No abnormalities were noted with respect 
to nails.  Vascular examination revealed that pedal pulses 
were of good volume.  The diagnosis was cold injury residuals 
of the bilateral feet.

A July 2003 VA examination for peripheral nerves shows a 
reported history of frostbite of the feet during the Korean 
War, and gunshot wound of the right foot, with residual of 
cold sensitivity since.  The veteran also reported having had 
pain in the right thigh for a  year, and also pain in the 
right foot since a gunshot wound.

On examination, neurological examination was normal except 
for decreased HOP of right leg secondary to thigh pain.  
Testing revealed negative Patrick's and negative straight leg 
raising; and gait was otherwise OK except for the HOP on the 
right.  There was no hip tenderness on palpation.  Range of 
motion was full.  The report contains a diagnosis of (1) 
residuals of cold injury and right foot gunshot wound; and 
(2) the above thigh pain is secondary to degenerative joint 
disease of hips or knee or is myofascial, and is unrelated to 
diagnosis (1) above.

Other relevant medical evidence is contained in the section 
above pertaining to the veteran's right foot gunshot wound 
claim.

Initially, the Board notes that service connection is 
separately in effect for frostbite, bilateral toes, for which 
a 10 percent disability rating is in effect.  That rating is 
not on appeal.  On careful review of the medical evidence, a 
rating in excess of 10 percent is not warranted for either 
frostbite of the right foot or for frostbite of the left foot 
under Diagnostic Code 7122 because the evidence is 
insufficient to show that the veteran has tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities attributable to the 
service-connected frostbite of the left foot or of the right 
foot.  38 C.F.R. § 4.104.

The Board acknowledges that with respect to the right foot, 
there is evidence on X-ray examination of the feet of 
osteoarthritis of the first tarsal-metatarsal joint; an 
irregularity of the lateral aspect of the first cuneiform.  
However, this was found to be consistent with old trauma, and 
appears to be attributable to the service-connected gunshot 
wound of the right foot.  This has not been identified as a 
residual of the veteran's frostbite of the right foot.  No 
other osseous abnormalities were found.  Similarly, findings 
of bilateral pes planus, and mild hammertoes, bilaterally for 
toes 2 through 5, have not been identified as a residual of 
the veteran's frostbite of the right foot.   

In sum, the record does not show medical evidence of any 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities as 
residuals of the service-connected frostbite of the left foot 
or of the right foot so as to warrant an evaluation in excess 
of 10 percent for either disability. 

Moreover, the medical evidence of record does not reflect 
that the veteran has complications such as squamous cell 
carcinoma at the site of a cold injury scar, which would 
warrant entitlement to separate ratings under other 
diagnostic codes as applied to the residuals of cold injuries 
of the feet.  Further with respect to the feet, there is no 
medical evidence showing that he has Raynaud's phenomenon, 
and the VA examinations did not reveal evidence of muscle 
weakness or atrophy associated with his frozen feet 
residuals.

In view of the above, the Board concludes that a 
preponderance of the evidence is against entitlement to 
initial ratings above the 10 percent schedular level 
presently assigned for each foot.  

C.  Residuals of Laceration and Fracture Through the Proximal 
Interphalangeal Joint, of the Left Index Finger

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), 
which in turn is rated as degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Under that 
diagnostic code, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Multiple involvements of the 
interphalangeal, metacarpal, and carpal joints are considered 
a group of minor joints.  See 38 C.F.R. § 4.45 (2006).

The veteran's service-connected residuals of laceration and 
fracture through the proximal interphalangeal joint, of the 
left index finger are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code  (2006).

That code provides that an evaluation of 10 percent requires 
limitation of motion of the index finger with a gap of one 
inch (2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible or with extension of the 
index finger limited by more than 30 degrees.  10 percent is 
the maximum rating assignable under that code.  

Ten percent is also the maximum rating assignable for 
ankylosis of the index finger, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2006).  The note following Diagnostic 
Code 5225 instructs that the rater also consider whether 
evaluation as amputation is warranted, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

A higher evaluation of 20 percent is assignable for 
amputation of the minor index finger, either at the proximal 
interphalangeal joint or proximal thereto, or with metacarpal 
resection.  38 C.F.R. § 4.71a, Diagnostic Code 5153 (2006).  

The report of a July 2003 VA examination of the veteran's 
left index finger shows that the veteran reported that he had 
intermittent left index finger pain.  Precipitating factors 
consisted of cold weather.  The veteran reported that he was 
right handed.  On examination, there were no anatomical 
defects.  Functionality and ability to grasp objects were 
within normal limits.  Findings included that left hand 
flexion contracture of the 2nd joint was to 90 degrees.  
Additional limitations consisted of pain that is 
intermittent.  X-ray examination of the left hand index 
finger showed an old un-united avulsion fracture of the 
distal aspect of the scaphoid, osteoarthritis of the 3rd DIP 
joint and flexion deformity of the 2nd PIP joint.  

The report concluded with a diagnosis of (1) old un-united 
avulsion fracture of the scaphoid, left hand; (2) post-
traumatic flexion contracture of the left 2nd proximal 
interphalangeal joint; and (3) osteoarthritis of the left 3rd 
distal interphalangeal joint.

As noted above, the veteran is already receiving the maximum 
disability rating assignable for limitation of motion of the 
left index finger.  An increase to 20 percent is assignable 
only if there is an amputation, which is not shown.  
Furthermore, there is no evidence of resulting limitation of 
motion of other digits or interference with overall function 
of the hand.  

In view of the above, the Board concludes that a 
preponderance of the evidence is against entitlement to 
initial ratings above the 10 percent schedular level 
presently assigned for residuals of laceration and fracture 
through the proximal interphalangeal joint, of the left index 
finger.  


D. Conclusion

The Board also considered the doctrine of reasonable doubt, 
however, to the extent outlined above, the preponderance of 
the evidence is against the appellant's claims, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). Accordingly, the disability rating 
claims must be denied.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.

The governing norm in these exceptional cases is: a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2002).  To this end, the Board notes that neither frequent 
hospitalization nor interference with employment over and 
above that contemplated in the current ratings for each 
disability on appeal is shown.  Therefore, the Board 
concludes that extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.


ORDER

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for hives is denied.

Entitlement to an initial disability rating in excess of 10 
percent for frostbite of the right foot, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for frostbite of the left foot, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for gunshot wound, intrinsic muscles, right foot, is 
denied. 

Entitlement to a disability rating in excess of 10 percent 
for residuals of laceration and fracture through the proximal 
interphalangeal joint, of the left index finger, is denied.


REMAND

The veteran is claiming entitlement to service connection for 
a sleep disorder.  The Board has reviewed the claims file and 
determined that further development is necessary prior to 
adjudicating the veteran's claim.   
 
Service medical records show that the veteran received 
treatment for a gunshot wound sustained while in action 
against an enemy.  He has attributed his sleep disorder to 
his combat in service.  He has also been diagnosed with an 
Axis I diagnosis of insomnia rule out dysthymia.  Insomnia 
and dysthymia are both psychiatric disorders under DSM-IV.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  Although a February 2005 treatment record contains an 
Axis I diagnosis of insomnia rule out dysthymia, and 
discusses the veteran's history of combat exposure in 
service, an opinion has not been made of whether any insomnia 
is related to service.

The duty to assist requires medical examination when such 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).   The record 
establishes that the veteran was shot in a combat type 
situation in service and he has associated his sleep disorder 
to that combat.  The veteran is competent to attest to some 
extent that current symptoms have been present since service, 
thereby indicating that the claimed symptoms may be 
associated with combat in service as claimed.  The combat is 
confirmed by the nature of the gunshot wound sustained in 
service.  The evidence of record, however, does not contain 
sufficient medical evidence to make a decision on the claim.  
Therefore, the Board is of the opinion that the veteran 
should be provided VA psychiatric examination as instructed 
below.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for insomnia  
difficulties since his release from 
service in November 1951.  The RO should 
attempt to obtain copies of medical 
records from all sources identified.

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA psychiatric 
examination to determine the nature and 
etiology of any insomnia or acquired 
psychiatric disability otherwise the 
veteran may have.  After reviewing the 
available medical records and examining 
the appellant, the examiner should render 
comments specifically addressing the 
following: If an acquired psychiatric 
disorder of insomnia is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) that 
such disorder is the result of disease or 
injury in service?  

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries, the examiner should explain 
why it is not feasible to respond.

3.  After undertaking any further 
development deemed appropriate in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


